IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT KNOXVILLE            FILED
                     OCTOBER SESSION, 1997          March 6, 1998

                                              Cecil Crowson, Jr.
                                               Appellate C ourt Clerk
STEVE WALLACE,            )   C.C.A. NO. 03C01-9608-CC-00312
                          )
      Appe llant,         )
                          )
                          )   BRADLEY COUNTY
VS.                       )
                          )   HON. MAYO L. MASHBURN
STATE OF TENNESSEE,       )   JUDGE
                          )
      Appellee.           )   (Post-Co nviction Re lief)




FOR THE APPELLANT:            FOR THE APPELLEE:

STEVE WALLACE Pro Se          JOHN KNOX WALKUP
M.C.R.C.F.                    Attorney General and Reporter
P. O. Box 2000
Wartburg, TN 37887-2000       TIMOTHY F. BEHAN
                              Assistant Attorney General
                              450 James Robertson Parkway
                              Nashville, TN 37243

                              JERRY ESTES
                              District Attorney General




OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                     OPINION


       On July 18, 1975, Appellant Steve Wallace pleaded guilty in the Bradley

Coun ty Criminal Court to second degree murder. He was sentenced to 150 years

incarceration in the Tennessee Department of Corre ction.             In this ap peal,

Appellant presen ts the follow ing issue for review: whether the trial cou rt erred in

dismiss ing App ellant's pe tition for post-c onviction re lief.



       After a review of the record, we affirm the judgment of the trial court

pursuant to Court of Criminal Appeals Rule 20.



       Prior to the adoption of the recent Post-Conviction Procedure Act, petitions

like the present one had to be filed within three years of the date of the effective

date of Tenn. Code Ann. § 40-30-102 (1995, R epl.); State v. Abston, 749 S.W.2d

487, 488 (Ten n. Crim. App . 1988). Accordingly, Appellant's statute of limitations

for the filing of a petition for post-conviction relief began to run on July 1, 1986

and expired three years later on June 30, 1989.              However, the ne w Post-

Conviction Procedure Act, which took effect on May 10, 19 95, su bseq uently

shortened the three -year statu te of limitation s to one y ear. Te nn. Co de Ann . §

40-30-201 et seq. (Supp. 1996). In Carter v. S tate, the Tennessee Supreme

Court held that the new Post-Conviction Procedure Act of 1995 doe s not afford

petitioners for whom the statute of limitations expired prior to May 10, 1995--the

effective date of the new Act--a n add itional ye ar in wh ich to file new petitions for

post-conviction relief. 952 S.W.2d 417, 418 (Tenn. 1997). Thu s, the trial court

prope rly dismissed Appellant's May 9, 1996 petition as being barred by the

statute of limitations.

                                            -2-
      According ly, we affirm the trial court's judgment pursuant to Court of

Criminal Appeals Rule 20.




                              ____________________________________
                              JERRY L. SMITH JUDGE



CONCUR:



___________________________________
GARY R. WADE, JUDGE


___________________________________
DAVID H. WELLES, JUDGE




                                     -3-